                    UNITED STATES DISTRICT COURT j          | AUG     7 2019
                    EASTERN DISTRICT OF VIRGINIA I
                          Norfolk Division              I                      i

MATTHEW STURGILL,

         Plaintiff,

    V.                                           ACTION NO: 2:18cv566

NORFOLK SOUTHERN RAILWAY CO.,

          Defendant.


                                OPINION


     This matter comes before the court on the Defendant's Motion

to Dismiss Second Amended Complaint, EOF No. 16, and accompanying

Brief in Support, EOF No. 17. The Plaintiff filed a Memorandum of

Law in Opposition (''Memorandum in Opposition"), EOF No. 18, and

the Defendant filed a Reply, EOF No. 19. The Motion to Dismiss

Second Amended Complaint has been fully briefed and is now ripe

for review.^


                           I.    BACKGROUND


     Plaintiff Matthew Sturgill ("Sturgill") filed his Complaint

in this court on October 24, 2018, EOF No. 1, and filed an Amended

Complaint ("First Amended Complaint") on November 15, 2018, ECF

No. 6. On March 6, 2019, the court issued a Memorandum Opinion and

Order granting Defendant's first Motion to Dismiss, ECF No. 7,

without prejudice and with leave to amend. ECF No. 14. On March 22,



     1 An Index is attached       hereto   and   made       part   hereof   for
references purposes only.
2019, Sturgill filed a Second Amended Complaint. EOF No. 15. The

facts set forth herein are taken from Plaintiff Matthew Sturgill's

C'Sturgill") Second Amended Complaint and are accepted as true for

the purpose of deciding Defendant's current Motion to Dismiss.

See, e.g., Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

       On April 16, 2018, Sturgill applied for a conductor position

with Defendant Norfolk Southern Railway Co. (^^Norfolk Southern").

Second Am. Compl. f 6. Norfolk Southern offered Sturgill the

position on May 30, 2018. Id. ^ 7. Following a pre-employment

physical, Norfolk Southern withdrew the offer. Id. ^ 8. In the

letter   notifying     Sturgill of the     withdrawal,       Norfolk Southern

cited Sturgill's body mass index (^^BMI") as the sole reason for

the withdrawal. Id. In that letter, Norfolk Southern further stated

that 'Muring [his] examination, [Sturgill] indicated that [he] did

not have an underlying physiological condition that could cause

obesity." Id. S[ 10 (alterations in original). Sturgill alleges he

"made no such claim." Id.


       Sturgill   has   "primary    male     hypogonadism,      which     is    an

underlying physiclogical [sic] condition that not only causes his

obesity but also substantially limits his ability to enjoy and

live a fulfilled life, if left untreated." Id. SI 11. Specifically,

primary male hypogonadism causes Sturgill "to suffer from a high

body   mass   index,    muscle   weakness,     and   fatigue."      Id.    SI   13.

Additionally, "Sturgill's        body   mass   index,   in    and   of    itself.
substantially limits his ability to enjoy and live a fulfilled

life," by causing ^'him to be in pain, have difficulty performing

physical functions, and be self-consious [sic]." Id. SISI 14, 16.

^^Neither his primary male hypogonadism, his high body mass index,

nor the effects of those disabilities, however, prevent Sturgill

from performing any of the essential functions of a conductor."

Id. ^ 17. Further, ^^Sturgill can perform each of a conductor's

essential functions without any accommodation." Id. ^ 18.

       Sturgill alleges that '"Norfolk Southern                knows that a high

body mass index is almost always causally related to a disability

or disabilities." Id. SI 21. "While Norfolk Southern may not have

know       [sic]   that   Sturgill    sufferd     [sic]     from   primary    male

hypogonadism,       it    therefore   knew     that    he   suffered   from   some

disability and was discriminating against him on that basis." Id.

SI   22.    Therefore,    Sturgill    claims    that    when    Norfolk   Southern

withdrew the job offer because of Sturgill's BMI, Norfolk Southern

discriminated against Sturgill on the basis of his disability, in

violation of the Americans with Disabilities Act ("ADA"), 42 U.S.C.

§ 1210 et seg., as amended. Id.           SISI 1, 8, 19, 22.

       Sturgill also alleges that "[s]uch discrimination is pursuant

to a policy of not hiring employees with a high body mass index."

Id. f 20. This policy arises from two concerns. Id. SI^ 23-24.

First, the policy "arises from a concern that [employees with]

high body mass indexes are not good emplyees [sic]." Id. ^ 23.
Second, the policy ^^arises from a concern that employees with a
high body mass index suffer from sleep apnea, diabetes, and/or
heart disease, which Norfolk Southern believes could caused [sic]
them to become incapacitated." Id^ SI 24. The conditions of sleep
apnea, diabetes, and heart disease impact the individuals
suffering from those conditions in a variety of ways.      SISI 25-27.
Sleep apnea causes its sufferes [sic] to be tired, have headaches,
and/or be depressed."      SI 25. ^^Diabetes can kill its sufferers,
cause them to have blurry vision, and cause them to be fatigued.
Id. SI 26. ""Heart disease can kill its sufferes [sic], cause them
to be in pain and/or cause them to be nauseaus [sic]."        SI 27.
     Thus, Sturgill claims that ""[p]ursuant to its policy, Norfolk
Southern regarded Sturgill as having sleep apnea, diabetes, and/or
heart disease, and withdrew its offer because it was concerned
those disabilities would incapacitate him."              SI 28. And,
therefore, ""Norfolk Southern also discriminated against Sturgill
 on the basis of a perceived disability." Id. SI 29. Sturgill further
 claims that ""Norfolk Southern has engaged in a pattern and practice
 of violating the ADA." I^ SI 30 (citing EEOC v. Norfolk Southern
 Corp., No. 2:17-cv-1251 (W.D. Penn.)).2



      2    the court's March 6, 2019 Memorandum Opinion and Order,
 the court determined that this allegation is a legal conclusion
 without any settled factual support. Mem. Op. & Order at 3 n.3.
 Sturgill still cites to an ongoing case, EEOC v. Norfolk Southern
 Corp., No. 2:17-cv-1251 (W.D. Penn.), which does not provide
      In sum, Sturgill alleges violations of the ADA for the

withdrawal of the job offer, and he requests a finding that Norfolk

Southern acted in direct violation of the ADA. Id. "JISI 31-40. As

remedies    for    these         violations,   Sturgill      requests    that    he   be

reinstated and awarded compensatory and punitive damages. Id.

f 41.

                             II.       STANDARD OF REVIEW


        Pursuant to Rule 12(b)(6), a complaint must be dismissed when

a plaintiff's allegations '^fail[] to state a claim upon which

relief can be granted." Fed. R. Civ. P. 12(b)(6). "A motion to

dismiss under Rule 12(b)(6) tests the sufficiency of a complaint;

importantly, it does not resolve contests surrounding the facts,

the   merits      of   a    claim,      or   the    applicability   of    defenses."

Republican Party of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir.

1992). ^^To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ^state a claim to

relief that is plausible on its face.'" Iqbal, 556 U.S. at 678

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

Facial plausibility means that a '"plaintiff pleads factual content

that allows the court to draw the reasonable inference that the

defendant    is    liable        for   the   misconduct     alleged."    Id.    (citing

Twombly, 550 U.S. at 556). It is, therefore, not enough for a



factual     support        for    Sturgill's       legal   conclusion    because      the
dispute in that case has yet to be resolved.
plaintiff to allege facts demonstrating a ^^sheer possibility" or

^^mere[] consist[ency]" with unlawful conduct. Id. (citing Twombly,

550 U.S. at 557).

     The Supreme Court, in Twombly and Iqbal, offered guidance to

courts evaluating a motion to dismiss:

     In keeping with these principles a court considering a
     motion to dismiss can choose to begin by identifying
     pleadings       that,       because    they     are    no     more      than
     conclusions, are not entitled to the assumption of
     truth. While legal conclusions can provide the framework
     of a complaint, they must be supported by factual
     allegations.   When  there   are  well-pleaded   factual
     allegations, a court should assume their veracity and
     then determine whether they plausibly give rise to an
     entitlement to relief.


Id. at 679.        That is, the court accepts facts alleged in                       the

complaint as true and views those facts in the light most favorable

to the plaintiff. See, e.g., Venkatraman v. REI Sys., Inc., 417

F.3d 418, 420 (4th Cir. 2005). After doing so, the court should

grant the    defendant's         motion    if the    plaintiff's       ^'well-pleaded

facts   do   not    permit   the    court     to    infer   more      than   the    mere

possibility of misconduct," because "the complaint has alleged—

but it has not 'show[n]'—'that the pleader is entitled to relief.'"

Iqbal, 556 U.S. at 679 (alteration in original) (quoting Fed. R.

Civ. P. 8(a)(2)).

                     III.    DISPARATE-TREATMENT CLAIM


     Pursuant to 42 U.S.C. § 12112(a), "No covered entity shall

discriminate       against   a    qualified    individual        on   the    basis   of
disability   in    regard   to      job   application   procedures,     the

hiring . . . or    discharge of employees, . . . and other            terms,

conditions, and privileges of employment." Id. To establish a prima

facie case of employment discrimination on a theory of disparate

treatment under    the   ADA,   a   plaintiff must prove   (1)   he   has a

""disability," (2) he is a ""qualified individual,          and (3) his

employer took an adverse employment action against him because of

his disability. Martinson v. Kinney Shoe Corp., 104 F.Sd 683, 686

(4th Cir. 1997).

A.   Disability

     The ADA defines ""disability" in three ways. See 42 U.S.C.

§ 12102(1). First, an individual has a disability if he or she has

""a physical or mental impairment that substantially limits one or

more major life activities of such individual." Id. § 12102(1)(A).

Second, an individual has a disability if he or she has ""a record

of such an impairment." Id. § 12102(1) (B). Third, an individual

has a disability if he or she is ""regarded as having such an

impairment." Id. § 12102(1)(C).

     Here, Sturgill claims he has a disability under the ADA'S

first and third definitions of ""disability." Second Am. Compl.




     ^ The court previously concluded that Sturgill's allegations
in his First Amended Complaint were sufficient to plausibly allege
that his he is a qualified individual. Mem. Op. & Order at 12-13.
Sturgill's Second Amended Complaint adds allegations that further
support that conclusion. See Second Am. Compl.     17-18.
    I, 11, 13-14, 16, 19-29. Specifically, Sturgill alleges his

condition, primary male hypogonadism, is a physical impairment

that   ^'substantially        limits    his     ability   to   enjoy   and    live   a

fulfilled life, if left untreated," by causing "him to suffer from

a   high    body    mass    index,     muscle    weakness,     and   fatigue."    Id.

    II, IS.'' Sturgill also alleges his BMI is a physical impairment

that "substantially           limits    his     ability   to   enjoy   and    live   a

fulfilled life," by causing "him to be in pain, have difficulty

performing physical functions, and be self-consious [sic]." Id.

KSI 14,     16.    Sturgill    further     alleges     that    "Norfolk      Southern

regarded Sturgill as having sleep apnea, diabetes, and/or heart

disease." Id. ^ 28.


       1.    Body Mass Index Disability Claim

       An individual has        a disability if that individual has "a

physical or mental impairment that substantially limits one or

more   major       life    activities     of    such   individual."     42     U.S.C.

§ 12102(1)(A). Major life activities are defined to "include, but

are not limited to, caring for oneself, performing manual tasks,

seeing, hearing, eating, sleeping,                walking, standing, lifting,

bending, speaking, breathing, learning, reading, concentrating.



     ^ The court previously concluded that Sturgill's allegations
in his First Amended Complaint were sufficient to plausibly allege
that his primary male hypogonadism is a disability. Mem. Op. &
Order at 7-8. Sturgill's Second Amended Complaint adds allegations
that further support that conclusion. See Second Am. Compl.
Ill 12-13.

                                           8
thinking, communicating, and working." Id. § 12102(2)(A). Major

life activities are further defined to ^^include[] the operation of

a major bodily function, including but not limited to, functions

of    the    immune    system,    normal    cell    growth,     digestive,        bowel,

bladder, neurological, brain, respiratory, circulatory, endocrine,

and   reproductive       functions." Id. § 12102(2)(B). To adequately

plead that his EMI alone is a disability, Sturgill must plead facts

to show that his BMI alone is (1) a physical impairment that (2)

substantially         limits    one   or   more   major    life       activities.    Id.

§ 12102(1)(A).

          Norfolk Southern argues that '^Sturgill's BMI is not and cannot

be    a    stand-alone     disability." Br.        Supp.   at   9.     To   the   extent

Sturgill asserts his high BMI itself is a disability, Mem. Opp'n

at 7-10, the court agrees with Norfolk Southern that it is not.

The court's March 6, 2019 Memorandum Order and Opinion previously

held that ''Sturgill's BMI alone, without his underlying condition,

is not a physical impairment." Mem. Op. & Order at 16 (citing

Morriss v. BNSF Ry. Co., 817 F.3d 1104, 1108 (8th Cir. 2016)); see

id. at 8 n.4 ("Sturgill's allegations regarding his underlying

physiological condition, primary male hypogonadism, only enable

him to plausibly allege that his high BMI or obesity, as caused by

his primary male hypogonadism, is a physical impairment." (citing

Morriss,      817   F.3d   at    1108)).   Sturgill    has      not    added   any   new
allegations, made any new arguments, or cited to any new authority

that would require the court to alter its prior holding.^

     The only new allegations regarding Sturgill's BMI relate to

how his BMI ''substantially limits his ability to enjoy and live a

fulfilled life," by causing "him to be in pain, have difficulty

performing physical functions, and be self-consious [sic]." Id.

ff 14,   16.   Even   if   these   allegations   adequately   plead   that

Sturgill's BMI substantially limits a major life activity, see

Mem. Op. & Order at 8 n.4, these allegations do not overcome the

fact that Sturgill's BMI alone is not a physical impairment. Thus,

because Sturgill's BMI alone is not a physical impairment, Sturgill

has not pled that his BMI alone is a disability.^




     5 The court notes that contrary to Sturgill's characterization
of the authorities he cites, those authorities actually support
the court's conclusion that BMI, weight, or obesity alone does not
constitute a physical impairment, and a plaintiff must plead that
his BMI is caused by some underlying physiological disorder. See
Mem. Opp'n at 7-10.

     ^ To the extent Sturgill alleges that his BMI as caused by
his primary male hypogonadism is a disability, the court has
previously found that this is a physical impairment. Mem. Op. &
Order at 8 n.4 (citing Morriss, 817 F.3d at 1108). From Sturgill's
new allegation that his high BMI causes him "to be in pain" and
"have difficulty performing physical functions," Second Am.
Compl. f 16, the court can reasonably infer that Sturgill's high
BMI as caused by his primary male hypogonadism substantially limits
his ability to physically move and perform to major life activities
such as walking, standing, lifting, or bending. See 42 U.S.C.
§ 12102(2) (A). Thus, Sturgill has adequately pled that his high
BMI as caused by his primary male hypogonadism is a disability.

                                     10
     2.      ^^Regarded As" Disability Claim

     An individual is '"'^regarded as having such an impairment' if

the individual . . . has been subjected to an action prohibited

under this chapter because of an actual or perceived physical or

mental impairment whether or not the impairment limits or is

perceived to limit a major life activity." 42 U.S.C. § 12102(3)(A).

To succeed on a ""regarded as" claim, Sturgill must show that he

had an actual or perceived physical or mental impairment, and that

Norfolk Southern withdrew its employment offer ""because of" that

impairment.

     A physical impairment is ""[a]ny physiological disorder or

condition, cosmetic disfigurement, or anatomical loss affecting

one or more body systems, such as neurological, musculoskeletal,

special     sense    organs,   respiratory    (including   speech   organs),

cardiovascular,       reproductive,    digestive,   genitourinary, immune,

circulatory, hemic, lymphatic, skin, and endocrine." 29 C.F.R.

§ 1630.2(h)(1).        The   Equal    Employment    Opportunity   Commission

(""EEOC")   has     issued interpretative    guidance    that distinguishes

""between     conditions       that   are    impairments    and     physical,

psychological,          environmental,       cultural,      and     economic

characteristics that are not impairments." 29 C.F.R. § 1630 app.

§ 1630.2(h). ""The definition of the term "impairment' does not

include physical characteristics such as . . . height, weight, or

muscle tone that are within "normal' range and are not the result

                                       11
of a physiological disorder. The definition, likewise does not

include characteristic predisposition to illness or disease." Id.

      Norfolk Southern advances three arguments in support of its

Motion to Dismiss Sturgill's ""regarded as" claim. First, Norfolk

Southern argues that Sturgill continues to advance his ""regarded

as" claim on a theory that Norfolk Southern was concerned that

Sturgill would later develop sleep apnea, diabetes, and/or heart

disease and become incapacitated. Br. Supp. at 14-15, 20-21. The

court agrees with Norfolk Southern that Sturgill's ""regarded as"

claim fails to the extent he still seeks to proceed on this theory.

See   Mem.   Op.    &    Order       at 8-12.        As    the       court   previously      held,

Sturgill must allege he had an existing impairment or was perceived

to have an existing impairment that caused Norfolk Southern to

withdraw the job offer. Id. at 10-11.

      Second, Norfolk Southern argues that ""Sturgill's regarded-as

claim   fails      because      he    does      not   allege          that   Norfolk      Southern

regarded     his   obesity       as    caused     by       an       underlying     physiological

disorder." Br.          Supp.    at    15-18.        The    court       agrees     with    Norfolk

Southern that Sturgill's Second Amended Complaint does not add any

allegations        to   support        a   reasonable               inference      that    Norfolk

Southern     regarded     Sturgill         as    having         a    high    BMI   as   caused   by

primary male hypogonadism. See Mem. Op. & Order at 11 n.5 (citing

Francis v. City of Meriden, 129 F.3d 281, 285 (2nd Cir. 1997)).




                                                12
       Sturgill has added a general assertion to his Second Amended

Complaint that ''Norfolk Southern knows that a high body mass index

is almost always causally related to a disability or disabilities."

Id. ^ 21 (emphasis added). However, Sturgill does not plead that

a high BMI is always caused by an underlying physiological disorder

that qualifies as a disability. Sturgill also does not plead any

allegations to support that Norfolk Southern viewed or had any

reason to view his high BMI in particular as causally related to

and    underlying    physiological      disorder.      See   Francis,    129   F.3d

at 285 (concluding the plaintiff could not sustain a "regarded as"

claim because he "only alleges that his employer disciplined him

for failing to meet a general weight standard. He does not claim

that his employer regarded him as suffering from a physiological

weight-related disorder").

       The most the court can reasonably infer from Sturgill's new

allegation     is   that    Norfolk    Southern      generally    knew    that   an

employee's high BMI could be caused by an underlying physiological

disorder. The court cannot reasonably infer that Norfolk Southern

knew    that   Sturgill's      high    BMI   was    caused   by   an    underlying

physiological       disorder    such    that       Norfolk   Southern    regarded

Sturgill as having a high BMI caused by an underlying physiological

condition.     Sturgill's    allegation      that Norfolk     Southern    thought

Sturgill did not have an underlying physiological condition that




                                        13
could cause his obesity further prevents this conclusion. See

Second Am. Compl. SI 10; Mem. Op. & Order at 16 n.8.

       Third, Norfolk Southern argues that Sturgill's ''regarded as"

claim fails "because his allegation that Norfolk Southern believes

that some people with a high BMI suffer from sleep apnea, etc.,

does   not plausibly support his legal conclusion                   that Norfolk

Southern      regarded   him    as    suffering    from   that     or    any   other

condition." Br. Supp. at 18-20. Sturgill asserts that he "has

sufficiently      alleged      that   Norfolk     Southern    regarded       him   as

suffering from sleep apnea, diabetes, and heart disease." Mem.

Opp'n at 13-14.7

       From the allegations in Sturgill's Second Amended Complaint,

the court can reasonably infer that Norfolk Southern perceived

Sturgill as suffering from an existing physical impairment, that

is, sleep apnea, diabetes, and/or heart disease. Second Am. Compl.

   1,    8,    20,   23-29.    Norfolk   Southern    withdrew      its    offer    of

employment     because   of    Sturgill's     high   BMI.    Id.   SI   8.   Norfolk

Southern has a policy of not hiring individuals with high BMIs.




     7 Sturgill also advances his "regarded as" claim under the
theory "that Norfolk Southern regarded his high BMI as a physical
or mental impairment that substantially limits one or more major
life activities." Id. at 11-13. As the court previously held, and
discussed supra Part III.A.l, Sturgill's high BMI alone is not a
physical impairment. Mem. Op. & Order at 16. Sturgill's physical
impairment is his high BMI as caused by his primary male
hypoqonadism. See supra note 6.


                                         14
Id. f 20. That policy arises from a concern that individuals with

high BMls suffer from sleep apnea, diabetes, and/or heart disease.

Id. ^ 24.         From    Norfolk       Southern's   alleged       policy      not to      hire

individuals with high BMls due to a concern that these employees

suffer from sleep apnea, diabetes, and/or heart disease, the court

can reasonably infer that Norfolk Southern perceives individuals

with high BMls as suffering from sleep apnea, diabetes, and/or

heart disease.


          Sleep    apnea,        diabetes,     and        heart     disease         are     all

physiological conditions that affect one or more body systems. Id.

51   25    (noting       sleep    apnea    causes    fatigue,       headaches,           and/or

depression); id. 51 26 (noting diabetes causes death, blurry vision,

and fatigue); id. 51 27 (noting heart disease causes death, pain,

and/or nausea). Thus, sleep apnea, diabetes, and heart disease are

all       physical       impairments        under    the     ADA.        See       29    C.F.R.

§ 1630.2(h)(1). Accordingly, Sturgill's allegation that Norfolk

Southern perceives individuals with high BMls as suffering from

physical impairments, namely, sleep apnea, diabetes, and/or heart

disease        suffices    at    this    juncture    in   the     case    on   a   Motion   to

Dismiss, as the court draws all reasonable inferences in favor of

the plaintiff.

          In   sum, the    court can       reasonably infer         that       when     Norfolk

Southern        withdrew     its    offer     of    employment       on    the      basis   of

Sturgill's high BMl, it did so pursuant to its policy, which viewed

                                             15
Sturgill   as   presently   suffering     from   a   physical   impairment,

namely, sleep apnea, diabetes, and/or heart disease.®

B.   Causation


     The ADA protects against discrimination ""on the basis of

disability." 42 U.S.C. § 12112(a). Thus, to establish a prima facie

case of employment discrimination, a plaintiff must show that his

employer   took   adverse   action    against    him   ^^because   of"   his

disability. Martinson, 104 F.3d at 686. As a threshold matter, an

employer must know of its employee's disability to act on the basis

of that disability. Tramp v. Associated Underwriters, Inc., 768

F.3d 793, 805 (8th Cir. 2014) (''At a minimum, [a plaintiff] must

show that the decisionmakers knew about her alleged disability.");

Estate of Hoffman v. Baltimore City Pub. Sch., No. 98-1865, 1999

WL 61965, at *1 (4th Cir. Feb. 10, 1999) (per curiam) ("An employer

must be aware of an individual's disability for ADA liability to




     ® To the extent Norfolk Southern argues that the "could caused
[sic] them to become incapacitated" language in paragraph 24 of
the Second Amended Complaint changes Sturgill's allegation from an
existing to a future impairment, the court disagrees. Br. Supp.
at 20-21. The court understands Sturgill's allegation that Norfolk
Southern's policy "arises from a concern that individuals with
high BMIs suffer from sleep apnea, diabetes, and/or heart disease"
to be in the present tense. Second Am. Compl. f 24 (emphasis
added). The fact that Sturgill has also alleged that Norfolk
Southern believes these conditions could cause incapacitation at
a later date, id., does not change Sturgill's allegation that
Norfolk Southern's policy views individuals with high BMIs as
presently having a physical impairment.

                                     16
exist." (citing Hedberq v. Indiana Bell Tel. Co.^ 47 F.3d 928, 931

(7th Cir. 1995)).

      With respect to Sturgill's actual disability claim, the court

has found that Sturgill has adequately pled that his primary male

hypogonadism is a disability, and that his high BMI as caused by

his   primary    male    hypogonadism         is   a    disability.          See    supra

notes 4 & 6.    Norfolk       Southern   argues    that       it   ^'could    not    have

discriminated       against    Sturgill       because    of    hypogonadism,"          as

"Sturgill still has not alleged that Norfolk Southern actually

knew about his hypogonadism." Br. Supp. at 8. Norfolk Southern

also argues that

      Sturgill's allegation that Norfolk Southern must have
      known that he had some underlying physiological disorder
      just because it knew he had a high BMI is a reiteration
      of his already-rejected argument in support of his
      [First Amended Complaint], that his obesity alone put
      Norfolk Southern on notice of his underlying disorder.

Id. at 12. Sturgill does not directly respond to these arguments,

instead he argues that his BMI alone is a disability, Mem. Opp'n

at 7-10, and Norfolk Southern plainly withdrew its offer on the

basis of his BMI, Second Am. Compl. SI 8. As discussed supra Part

III.A.l, Sturgill's BMI alone is not a disability.

      The   court    previously     concluded      that       Sturgill       failed    to

adequately     plead    causation    because       Sturgill's        First         Amended

Complaint did not contain any facts from which the court could

"reasonably infer that Norfolk Southern withdrew the job offer


                                         17
because of Sturgill's primary male hypogonadism or his high BMI as

caused by primary male hypogonadism." Mem. Op. & Order at 17-18.

In his Second Amended Complaint, Sturgill does not allege that

Norfolk    Southern    was    aware     that    he   suffers   from   primary   male

hypogonadism. See Second Am. Compl. Nor has Sturgill added any

allegation that Norfolk Southern had any particularized reason to

believe that Sturgill's BMI or obesity was caused by an underlying

physiological disorder. See id. Rather, Sturgill merely added a

general assertion that ''Norfolk Southern knows that a high body

mass index is almost always causally related to a disability or

disabilities," and "it therefore knew that he suffered from some

disability and was discriminating aganst [sic] him on that basis."

Id. SISI 21-22 (emphasis added).

     Even taking this new allegation as true and in the light most

favorable to Sturgill, the court agrees with Norfolk Southern that

this new allegation simply restates causation arguments previously

addressed and rejected by the court. Mem. Op. & Order at 17-18

("Nor has Sturgill pled any facts sufficient for the court to

reasonably infer that Sturgill's high BMI was in anyway remarkable

such that it could only be caused by or was 'so obviously' a

manifestation     of   an    underlying        physiological    condition.").     In

effect, Sturgill again asserts that his high BMI alone put Norfolk

Southern    on   notice      of   his   underlying      physiological    condition

because "a high body mass index is almost always causally related

                                          18
to a disability." See Second Am. Compl. ^ 21 (emphasis added). A

high   BMI    may   often   be    caused    by an     underlying     physiological

condition,     however, Sturgill still          has    not pled      any facts    to

support an inference that his high BMI was in any way remarkable

such that it would put Norfolk Southern on notice that Sturgill's

high   BMI    was causally        related to    an    underlying     physiological

condition.      Moreover,    Sturgill      continues     to    allege     that   that

Norfolk      Southern   thought Sturgill        did   not     have   an   underlying

physiological condition that could cause his obesity. Second Am.

Compl. SI 10; see also Mem. Op. & Order at 16 n.8. Thus, Sturgill

has not pled any facts to support a claim that Norfolk Southern

discriminated against him because of his primary male hypogonadism

or his high BMI as caused by primary male hypogonadism.

       With respect to Sturgill's ^^regarded as" disability claim, as

the court concluded supra Part III.A.2, Sturgill has adequately

pled that when Norfolk Southern withdrew its offer of employment

on the basis of Sturgill's high BMI, it did so pursuant to its

policy, which perceived Sturgill as suffering from a physical

impairment, namely, sleep apnea, diabetes, and/or heart disease.

Therefore,      Sturgill    has    adequately   pled    that Norfolk        Southern

withdrew its offer of employment on the                  basis of a perceived

disability, thereby meeting the causation requirement.




                                           19
                           IV.   DISPARATE-IMPACT CLAIM


       ^^Both    disparate-treatment and         disparate-impact claims      are

cognizable under the ADA." Raytheon Co. v. Hernandez, 540 U.S. 44,

53 (2003) (citing 42 U.S.C. § 12112(b)). Sturgill's Second Amended

Complaint       raises     disparate-treatment       claims   under   42   U.S.C.

§§ 12112(a) and 12112(b)(5)(A). S^ Second Am. Compl.                       35-36.9

To establish a disparate-treatment claim, a plaintiff must show

that his        or   her   disability or       perceived   disability ''actually

motivated the employer's decision." Raytheon Co., 540 U.S. at 52

(quoting Hazen Paper Co. v. Biggins, 507 U.S. 604, 610 (1993)).

The court has concluded that Sturgill has a disparate-treatment

claim, namely, a "regarded as" claim. See supra Part III.

       "By contrast,        disparate-impact claims 'involve          employment

practices that are facially neutral in their treatment of different

groups but that in fact fall more harshly on one group than another

and cannot be justified by business necessity.'" Id. (quoting



       9 To the extent Sturgill's Second Amended Complaint asserts
that   Norfolk       Southern    failed   to    accommodate   his   primary   male
hypogonadism or BMI as caused by his primary male hypogonadism
under 42 U.S.C. § 12112(b)(5)(A), s^ Second Am. Compl. SI 36,
Sturgill  has   not pled   that  he  required  any  reasonable
accommodations to be able to perform the essential functions of
the conductor position; in fact, he pled that he did not need any
accommodation to perform the conductor position. See id. SI 18
("Sturgill can perform each of a conductor's essential functions
without any accommodation."). Nor has Sturgill pled that Norfolk
Southern refused a request to make reasonable accommodations for
Sturgill's primary male hypogonadism. See Jacobs v. N.C. Admin.
Office of the Courts, 780 F.3d 562, 579 (4th Cir. 2015). Thus,
Sturgill has not pled a failure to accommodate claim.

                                          20
Teamsters v. United States, 431 U.S. 324, 335-36 n.15 (1977)). As

the   court      previously   noted,       if   Sturgill      wanted    to   raise   a

disparate-impact claim to challenge an alleged policy that Norfolk

Southern may have regarding individuals with high BMIs, he needed

to amend his pleadings to do so. Mem. Op. & Order at 18 n.9 (citing

Raytheon Co., 540 U.S. at 55).

      Sturgill's Memorandum in Opposition states, for the first

time in this case, that Sturgill is pursuing a disparate-impact

claim    under    42   U.S.C. § 12112(b)(6). Mem. Opp'n                at 1-2, 5-6.

However, Sturgill's Second Amended Complaint is devoid of any facts

to support a disparate-impact claim. See Second Am. Compl. At a

threshold     level,    Sturgill     has    not   alleged     a   facially   neutral

employment policy that "fall[s] more harshly on one group than

another." Raytheon Co., 540 U.S. at 52. Sturgill has only alleged

that Norfolk Southern has a policy not to hire individuals with

high BMIs. Sturgill has not alleged how this policy impacts one

group of individuals more harshly than another.

        To the extent Sturgill wants the court to infer that the

policy    impacts      individuals    with      high   BMIs    more    harshly   than

individuals without high BMIs, the policy is not facially neutral.

The policy plainly falls more harshly on individuals with high

BMIs. Although this policy is facially discriminatory, a high BMI

in and of itself is not a disability. See supra Part III.A.l. Nor

is a high BMI always causally related to a disability. See Second

                                           21
Am.   Compl.    ^     21.    Therefore,      the   policy     does    not    facially

discriminate on the basis of disability.

      To the extent Sturgill wants the court to infer that the

policy impacts individuals with high BMIs that are causally related

to a disability more harshly than individuals with high BMIs that

are not causally related a disability, the policy does not treat

these groups differently. By not hiring any individual with a high

BMI, both groups are treated the same. Thus, without additional

allegations, the court is unable to reasonably infer that Sturgill

is contesting a facially neutral policy that falls more harshly on

one   group    than    another.       See   Raytheon   Co.,    540    U.S.    at    52.

Accordingly, Sturgill has not pled a disparate-impact claim.

      Nonetheless,          Sturgill    asserts     that      he     can    plead    a

disparate-impact claim by alleging that Norfolk Southern's policy

had an adverse impact on him alone. Mem. 0pp. at 5-6. Courts

analyzing disparate-impact claims on the basis of an adverse impact

on    an   individual       do   so    in    the   context    of     ''qualification

standards . . . that screen out or tend to screen out an individual

with a disability." 42 U.S.C.A. § 12112(b)(6) (emphasis added);

see, e.g., Williams v. ABM Parking Servs. Inc., 296 F. Supp. 3d

779, 788-90 (E.D. Va. 2017) (Ellis, J.) (analyzing a challenge to

a qualification standard as a "disparate impact claim"). In those

cases, the individual challenging the qualification policy alleges

that despite the challenged policy, he or she is a "qualified

                                            22
individual" under     the   ADA. See     42 U.S.C. § 12111(8)     (defining

^^qualified individual" as ^^an individual who, with            or   without

reasonable accommodation, can perform the essential functions of

the employment position that such individual holds or desires").

This   means   that   the   individual    challenging   the   qualification

policy also alleges (1) that the challenged policy is not related

to the performance of an '^essential function" of the job, and/or

(2) that making an exception to the challenged policy would be a

"'reasonable accommodation." See id.


       The court previously found that Sturgill had sufficiently

alleged that he is a "qualified individual." Mem. Op. & Order

at 12-13; see supra note 3. Sturgill continues to allege that he

is a qualified individual. Second Am. Compl.              17-18. However,

Sturgill has not alleged any facts that would enable the court to

make any inference regarding how the challenged policy may or may

not relate to the performance of an "essential function of the

job." Nor has Sturgill alleged any facts that would enable the

court to make any inference regarding whether an exception to the

BMI policy would be a "reasonable accommodation." On the contrary,

Sturgill alleges he does not need an accommodation. Second Am.

Compl. SI 18; see supra note 9. Sturgill was free to plead in the

alternative that an exception to Norfolk Southern's Policy would

be a reasonable accommodation. See Fed. R. Civ. P. 8(d)(2). But,




                                    23
Sturgill has not done so. Accordingly, Sturgill has not pled a

disparate-impact claim under a qualification standard theory.

                                  V.    CONCLUSION


       Sturgill's        Second        Amended       Complaint            raises      two

disparate-treatment claims: (1) an actual disability claim, and

(2)    a   ''regarded   as"    disability       claim.      See    supra      Part    III.

Sturgill's Memorandum in Opposition asserts that he has also raised

a disparate-impact claim. See supra Part IV.

       Norfolk Southern's Motion to Dismiss these claims is GRANTED


IN PART AND DENIED IN PART. Norfolk Southern's Motion to Dismiss


is    GRANTED    as     to    Sturgill's       actual     disability          claim    and

disparate-impact        claim,    which    are     hereby       DISMISSED.       Norfolk

Southern's Motion to Dismiss is DENIED as to Sturgill's "regarded

as" disability claim, one of his disparate-treatment claims, which

shall go forward.

     The Clerk is DIRECTED to forward a copy of this Opinion to

counsel for all parties.

       IT IS SO ORDERED.
                                                             JsL
                                               Rebecca Beach Smith
                                               United States District Judge

                                        REBECCA BEACH SMITH
                                        UNITED STATES DISTRICT JUDGE




August     I , 2019




                                          24
                               INDEX




I.    BACKGROUND                               1


II.   STANDARD OF REVIEW                       5


III. DISPARATE-TREATMENT CLAIM                 6


      A. Disability                            7

         1. Body Mass Index Disability Claim   8

         2. "Regarded As" Disability Claim     11

      B. Causation                             16


IV.   DISPARATE-IMPACT CLAIM                   20


V.    CONCLUSION                               24




                                 25
